   Case 5:18-cv-00112-JRG Document 9 Filed 12/19/18 Page 1 of 1 PageID #: 38



                        UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION


 REIGNTEK IP LLC,

                 Plaintiff,

        v.                                          No. 5:18-cv-00112-JRG

 MICROSOFT CORPORATION,

                 Defendant.


                                            ORDER

       Before the Court is Plaintiff Reigntek IP LLC's Notice of Dismissal (the "Notice").
     .
(Dkt. No. 7.) Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily

dismisses all claims asserted against Defendant Microsoft Corporation.

       In light of this Notice, it is hereby ORDERED that Plaintiff Reigntek IP LLC's action

against Defendant Microsoft Corporation is DISMISSED WITHOUT PREJUDICE.                   It is

further ORDERED that all costs, attorneys' fees, and expenses shall be borne by the party that

incurred them.     All pending requests for relief not previously addressed by the Court are

DENIED AS MOOT. The Clerk is directed to CLOSE the above-captioned case.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 19th day of December, 2018.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
